  Case 19-25114             Doc 32
                             Filed 10/16/19 Entered 10/16/19 16:51:06 Desc Main
                               Document     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 IN RE:                                                 Case No.: 19-25114
                                                        Chapter: 13
          Edgar F Contreras                             Plan filed on 09/05/2019
          Delia B. Ciruelas
                                                        Confirmation Hearing: 10/23/19 at
                                            Debtor(s)   11:00AM

                                                        Judge Jack B. Schmetterer

                                           NOTICE OF FILING

TO: Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic
    notice through ECF
    Edgar F Contreras, Delia B. Ciruelas, Debtor(s), 4442 W. Gunnison I, Chicago, IL 60630
    Robert J Adams, Attorney for Debtor(s), 540 W. 35th St., Ste. 100, Chicago, IL 60616 by electronic
    notice through ECF




       PLEASE TAKE NOTICE that on 10/16/2019, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, an Objection to Confirmation of the proposed Chapter
13 Plan. A copy of which is hereto attached.

                                            CERTIFICATION

       I hereby certify that I served a copy of Notice to the above, as to the Trustee and Debtor's
attorney via electronic notice on October 16, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on October 17, 2019.


                                                                 /s/ Grant Simmons
                                                                 Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
